Citation Nr: 0636228	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-34 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected death pension 
benefits.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran served with the Philippine Guerrillas and the 
Regular Philippine Army from September 1, 1942 to January 15, 
1946.  During this period, he was in a "missing" status from 
September 1, 1942 to March 17, 1945 and served in the 
recognized guerilla service from March 18, 1945 to May 19, 
1945.  The veteran died in October 2000, and his widow is the 
appellant in this matter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA), Manila, the Republic of the 
Philippines, Regional Office (RO).  In an October 2002 rating 
decision, in pertinent part, the claim for accrued benefits 
was denied.  In an October 2003 rating decision made in 
conjunction with the issuance of a statement of the case, the 
claim for nonservice-connected death pension was denied.  The 
appellant perfected appeals of these decisions, and the case 
is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran served with the Philippine Guerrillas and the 
Regular Philippine Army from September 1, 1942 to January 15, 
1946.  During this period, he was in a "missing" status from 
September 1, 1942 to March 17, 1945 and served in the 
recognized guerilla service from March 18, 1945 to May 19, 
1945.  

2. The veteran did not possess the requisite service to 
qualify for VA non-service connected death pension for his 
surviving spouse.

3. The veteran died in October 2000.  Service connection was 
not established for any disability during his lifetime, and 
the veteran did not have a claim for VA benefits pending at 
the time of his death.

4. The appellant filed a claim for VA benefits in July 2002, 
more than one year following the veteran's death.


CONCLUSIONS OF LAW

1.  Basic eligibility for VA nonservice-connected death 
benefits is not established.  38 U.S.C.A. § 101(2), 107(a), 
1310, 1521, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.1, 3.40, 3.41, 3.203 (2006).

2.  The criteria for entitlement to payment to the appellant 
of accrued benefits were not met.  38 U.S.C.A. § 5121(a) 
(West 2002 & Supp. 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
decedent's service qualifies as active service for VA 
benefits.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA has no effect on an 
appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).

Even if the VCAA were determined to be applicable in this 
matter, the Board would note that the appellant has been 
notified of the evidence and information necessary to 
substantiate her claim.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court held, in part, that VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.

In the present case, the RO sent the appellant a VCAA letter 
concerning the issues of entitlement to nonservice connected 
death pension and accrued benefits in July 2002, which was 
prior to the initial decision in this case.  The letter 
included the type of evidence needed to substantiate the 
appellant's claims, namely evidence that the veteran, the 
appellant's spouse, had the requisite service as specified by 
the regulations and that she had submitted her claim for 
accrued benefits within one year following the veteran's 
death.  The appellant was informed that VA would obtain 
service medical records, VA records, and records of other 
Federal agencies, and that she could submit private medical 
records or authorize VA to obtain the records on her behalf.  
The letters notified the appellant that additional evidence 
was needed and requested that she provide it or notify the RO 
where it could be obtained.

Moreover, the appellant had the opportunity to submit 
additional argument and evidence, which she did, and to 
address the issues at a hearing, which she initially 
requested but subsequently cancelled.

Nonservice Connected Death Pension Benefits

The appellant seeks entitlement to nonservice connected death 
pension based on the service of her husband, who died in 
October 2000.  The veteran had recognized service with the 
Philippine Guerrillas and the Regular Philippine Army from 
September 1, 1942 to January 15, 1946.  During this period, 
he was in a "missing" status from September 1, 1942 to March 
17, 1945 and served in the recognized guerilla service from 
March 18, 1945 to May 19, 1945.  

Nonservice connected death pension is payable to the 
surviving spouse of a veteran of war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability. 38 U.S.C.A. § 1521, 1541 (West 2002 & Supp. 
2005).

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval, or air service. 38 
U.S.C.A. § 101(2), (24), 1521; 38 C.F.R. § 3.1, 3.6 (2006).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA non-service-connected death pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA non- 
service-connected death pension benefits. 38 C.F.R. 
§ 3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. See 38 
U.S.C.A. § 501(a)(1) (West 2002 & Supp. 2005).  Under that 
authority, the Secretary has promulgated 38 C.F.R. § 3.203(a) 
and (c), to govern the conditions under which the VA may 
extend veterans' benefits based on service in the Philippine 
Commonwealth Army.  Those regulations require that service in 
the Philippine Commonwealth Army (and thus veterans' status) 
be proven with either official documentation issued by a 
United States service department or verification of the 
claimed service by such a department.  See 38 C.F.R. § 
3.203(a) (requiring service department documentation of 
service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service Department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.  In this case, the veteran's service has been verified, 
as detailed above.

Service prior to July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines (Regular Philippine Army) while such forces were 
in the service of the U.S. Armed Forces, Far East (USAFFE) 
pursuant to the Military Order of the President dated July 
26, 1941, including among such military forces organized 
guerilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
U.S. shall not be deemed to have been active military, naval, 
or air service for the purposes of nonservice connected death 
benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  The 
veteran's service pre-dates July 1, 1946.  Therefore, 
regrettably, the Board finds that the appellant is not 
eligible for the requested benefit based on the veteran's 
service.  While the veteran's service, as described above, 
may be sufficient for certain VA purposes (such as 
compensation), it is not the type of service that can qualify 
a claimant for certain VA benefits, such as a nonservice-
connected death pension.

In this case it is the law that is dispositive of the issue.  
Basic eligibility for VA non-service-connected death pension 
benefits is precluded based on the appellant's service.  
Therefore, the Board must deny the appeal.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Mason v. Principi, 16 Vet. 
App. 129, 131-32 (2002);  Sabonis, supra. In addition, where 
the law, not the evidence, is dispositive, VCAA is not 
applicable. Mason, supra.  However, as discussed above, if 
the VCAA were applicable, VA has effectively complied with 
all of its requirements.

The evidence shows that the veteran did not have the 
requisite type of service to establish entitlement to VA 
death pension benefits.  Accordingly, the Board finds that 
entitlement to VA nonservice-connected death pension benefits 
is denied.


Accrued benefits

Under 38 U.S.C.A. § 5121(a) (West 2002), except as provided 
in sections 3329 and 3330 of title 31, periodic monetary 
benefits (other than insurance and servicemen's indemnity) 
under laws administered by the [VA] Secretary to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death (hereinafter in this section and section 5122 of this 
title referred to as "accrued benefits") and due and unpaid 
for a period not to exceed two years, shall, upon the death 
of such individual, be paid to certain listed individuals, 
such as the veteran's spouse, in this case.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  If a claimant's application is incomplete at the 
time it is originally submitted, the Secretary shall notify 
the claimant of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year form the date of such notification, no accrued benefits 
may be paid.  See 38 U.S.C.A. § 5121.

The veteran died in October 2000.  At the time of his death, 
service connection was not established for any disability; 
nor had the veteran filed a claim for any VA benefits.  In 
July 2002, almost 1 year and 8 months after the veteran's 
death, the appellant filed a claim with VA seeking accrued 
benefits.  Thus, the appellant did not file her claim for 
accrued benefits within one year after the death of the 
veteran.  Accordingly, the claim is denied.

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Mason, and Sabonis, 
supra.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to VA nonservice-connected death pension benefits 
is denied.

Entitlement to accrued benefits is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


